DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "32" and "38" have both been used to designate the outer base wall.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Ref. #32 has been used to designate both the inner base wall and the outer base wall; &
Reference Character “A” has been used to designate both the exhaust gas and the longitudinal axis.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Longitudinal Axis “L”; &
Inner Circumferential Wall #30p.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Ref. #30p used to describe the inner circumferential wall & Ref. Character “L” used to describe the longitudinal axis are not included in the drawings; &
Ref. #68 is used to describe both the outer side & insulation.
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:
In Lines 12-13, “and the flame tube the waste gas backflow space” should include a comma, i.e. “and the flame tube, the waste gas backflow space”; &
In Line 15, “exhaust gas to flow to through” should be “exhaust gas to flow through”.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Eichenseher et al., US #2011/0125385
[Eichenseher ('385)]

-
Humburg et al., DE #10-2018-100216
[Humburg ('216)]


~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6 & 8-10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Humburg ('216).
In Re Claims s 1-3, 5, 6 & 8-10, Humburg ('216) discloses (See machine translation, attached):
Cl. 1, 8: A vehicle heater comprising / [Cl. 8: A vehicle heater process comprising the steps of]:
[Cl. 8] providing a vehicle heater comprising:
[Cl. 1, 8] a burner assembly unit (Combustion Chamber Assembly #10) comprising a combustion chamber configured to be fed with combustion air and fuel (At least Abstract; P. 1, Ln. 12-14 (beginning with “Abstract” as Line 1): Combustion Chamber #28), and a flame tube elongated in a direction of a longitudinal axis and configured to carry exhaust gas away from the combustion chamber (Flame Tube #32, which directs exhaust gas through Flow Space #46 to Backflow Space #50); and
a heat exchanger assembly unit comprising an inner heat exchanger housing with an inner circumferential wall elongated in the direction of the longitudinal axis (Housing #12 enclosing Backflow Space #50), and an outer heat exchanger housing with an outer circumferential wall elongated in the direction of the longitudinal axis (P. 3, Ln. 7-14, 28-32);
a heat transfer medium flow space between the inner heat exchanger housing and the outer heat exchanger housing (P. 3, Ln. 7-14, 28-32: Peripheral Wall #16 of Housing #12 forms part of a heat exchanger assembly & “may have surrounding pot-like housing” to form a fluid flow space between Housing #12 & the surrounding housing through which a heat transfer medium flows);
a waste gas backflow space between the inner circumferential wall and the flame tube, the waste gas backflow space being open towards an exhaust gas outlet (Waste Gas Backflow Space #50);
a catalytic converter device provided in the waste gas backflow space and configured for exhaust gas to flow through the catalytic converter device (Catalytic Arrangement #54); and
an electrically energizable heating unit provided in association with the catalytic converter device or insulation material provided and configured to overlap, in at least some areas, an outer side of the outer heat exchanger housing, facing away from the heat transfer medium flow space, or both an electrically energizable heating unit provided in association with the catalytic converter device and insulation material provided and configured to overlap, in at least some areas, an outer side of the outer heat exchanger housing, facing away from the heat transfer medium flow space (P. 2, Ln. 15-16, 51-P. 3, Ln. 1: Heater #60).
[Cl. 8] operating the electrically energizable heating unit associated with the catalytic converter device in a start phase of the combustion operation or/and in an end phase of the combustion operation or/and after a flame-out (P. 2, Ln. 15-16; P. 5, Ln. 16-25: Heater #60 is used in a start-up phase of the vehicle heater to preheat Catalyst #54).
Cl. 2: wherein: the inner heat exchanger housing has, in an axial end area of the inner circumferential wall, an inner base wall adjoining the inner circumferential wall; the outer heat exchanger housing has, in an axial end area, an outer base wall adjoining the axial end area; the heat transfer medium flow space is defined by a front wall in an axial end area located at a distance from the inner base wall and from the outer base wall; and the front wall is provided with the insulation material in at least some areas on an outer side facing away from the heat transfer medium flow space (Mounting Flange #20 forms a base wall to which the above described pot-like outer housing can be attached forming the above described heat transfer medium flow space).
Cl. 3: wherein the heating unit is provided at the inner circumferential wall (Fig. 1).
Cl. 5: wherein: the heating unit is provided on an inner side of the inner circumferential wall; and the inner side of the inner circumferential wall faces the waste gas backflow space (Fig. 1, 5, 6: Heat Conductor #62 of Heater #60 is located on the inner surface of Peripheral Wall #16).
Cl. 6: wherein: the inner circumferential wall has at least one length area axially overlapping the catalytic converter device; and the heating unit is provided in the at least one length area of the inner circumferential wall (Fig. 1: Catalyst #54 & the associated Heater #62 are positioned along Peripheral Wall #16 between Mounting Flange #20 & Bottom Wall #18).
Cl. 9: wherein the heat output of the electrically energizable heating unit, provided in association with the catalytic converter device, is lowered after the start of combustion in the start phase of the combustion operation or/and in case of a restart after a flame-out (As discussed above, Heater #60 is configured to preheat Catalyst #54, which implies that once the catalyst reaches its operational temperature or an appropriate temperature is sensed, e.g. by the start of combustion, operation of Heater #60 would be stopped).
Cl. 10: wherein in the end phase of the combustion operation or/and in case of a flame-out, the heat output of the electrically energizable heating unit is raised after the end of combustion (As discussed above, Heater #60 is used to ensure Catalyst #54 reaches an appropriate operational temperature, implying that at the end of the combustion phase or flame-out, Heater #60 would be re-energized if Catalyst #54 is still in operation).
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Humburg ('216) as applied to claim 3 above.
In Re Claim 4, with respect to wherein “the heating unit is provided on an outer side of the inner circumferential wall; and the outer side of the inner circumferential wall faces the heat transfer medium flow space”, the location of the heating unit is considered an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that locating the unit on the outer surface of the inner wall solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the vehicle heater of Humburg ('216) would function equally well in either configuration.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Humburg ('216) as applied to claim 1 above, in view of Eichenseher ('385).
In Re Claim 7, with respect to “further comprising a lambda probe disposed in a position around which exhaust gas can flow”, Humburg ('216) is silent on the controls, sensors, probes, etc., used in the heating system.  Therefore, Examiner takes Official Notice that the use of a lambda sensor in a vehicle heating system with a catalytic converter is a conventional or well-known feature or method for monitoring the efficiency &/or effectiveness of the catalyst, as referenced in Para. 13 of Eichenseher ('385); therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the lambda probe of Eichenseher ('385) into the vehicle heating system of Humburg ('216) for the purpose of “monitoring and controlling … the vehicle’s exhaust system”.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762